Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 13 is objected to because of acronyms in the claim without a description, e.g., PC5, UU, BS. It is requested that these acronyms be described before the acronym is used.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 3, 6, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2021/0282168) and further in view of ISLAM (US 2018/0138962).
Referring to claim 1, Matsumura discloses a method for performing radio link monitoring by a UE in a wireless communication system (Abstract, Par. 2, 61, “The user terminal (UE) may monitor the response signal based on at least one of a Control REsource Set (CORESET) for Beam Failure Recovery (BFR) and a search space set for Beam Failure Recovery (BFR)”, “control section that detects a beam failure of a transmission reception point associated with the first reference signal”), the method comprising the steps of:
configuring a beam failure recovery (BFR) parameter for each of a plurality of services on the basis of service attributes (Par. 39, “Information related to Beam Failure Detection Reference Signals (BFD-RSs) such as indices, resources, the number, the number of ports and precoding of the reference signals, and information related to Beam Failure Detection (BFD) such as the above-described threshold may be configured (notified) to the user terminal (UE) by using a higher layer signaling. The information related to the Beam Failure Detection Reference Signals (BFD-RSs) may be referred to as information related to BFR resources”. Par. 183, “beam failure recovery response configuration (e.g., Beam-failure-Recovery-Response-CORESET/Search space configuration) that is the higher layer parameter may be also configured to be associated with one TRP (e.g., serving TRP).” Note that the Information related to Beam Failure Detection Reference Signals (BFD-RSs) such as indices, resources, the number, the number of ports and precoding of the reference signals, and information related to Beam Failure Detection (BFD) are equivalent to BFR parameter); and
independently detecting a beam failure for at least one beam (Par. 8, “control section that detects a beam failure of a transmission/reception”. Par. 37, “the user terminal (UE) detects a beam failure”) corresponding to each service on the basis of a block error ratio (BLER) threshold value (Par. 37, “When, for example, Block Error Rates (BLER) of all of configured Beam Failure Detection Reference Signals (BFD-RSs) (BFD-RS resource configurations) are less than a threshold, the user terminal may detect an occurrence of a beam failure”) and beam failure instance (BFI) times included in the BFR parameter (Par. 41, “When receiving a beam failure instance notification from the physical layer of the user terminal, the MAC layer of the user terminal (UE) may start a given timer. The given timer may be referred to as a beam failure detection timer. When receiving the beam failure instance notification a certain number of times (e.g., beamFailureInstanceMaxCount configured by RRC) or more until the given timer expires,” note that when the UE receives a beam failure instance (BFI), its MAC layer starts a timer for recovery. This is equivalent to BFI times included in the BFR parameter). 
Matsumura is not relied on the UE supporting a sidelink.
However, UEs supporting a sidelink is common in the art, as one skilled in the art would appreciate, as shown below by ISLAM.
In an analogous art, ISLAM discloses a UE supporting a sidelink (Par. 44, “a physical sidelink broadcast channel (PSBCH), a physical sidelink discovery channel (PSDCH), a physical sidelink shared channel (PSSCH), and a physical sidelink control channel (PSCCH).”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Matsumura by incorporating the teachings of Islam so that the beam failure recovery procedure and its benefits outlined in Matsumura would be applied to D2D or sidelink communication and allow two UEs to perform Beam discovery detection and overcome it. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combo of Matsumura/Islam discloses the method of claim 1, wherein the service attributes include at least one of priority, latency requirements, and reliability (Matsumura, Par. 58, “parameter (ResponseWindowSize-BFR) that indicates a time duration for monitoring a gNB response in a beam failure recovery response”, note that “(ResponseWindowSize-BFR) that indicates a time duration for monitoring” reads on latency requirement. Also see Par. 59, 60, 64). 
Referring to claim 3, the combo of Matsumura/Islam discloses the method of claim 2, wherein the BLER threshold value is set per service on the basis of the priority (Matsumura, Par. 37 and 38, “to decide an occurrence of a beam failure are not limited to the BLER, and may be reference signal received power in the physical layer (L1-RSRP: L1-RS Received Power)”. Note that one skilled in the art would set BLER threshold value to be on the basis priority).
Referring to claim 6, the combo of Matsumura/Islam discloses the method of claim 2, wherein the beam in which the beam failure is detected is at least one beam in which BLER that has exceeded the BLER threshold is continuously detected for a preset time included in the BFR parameter and its detected times is more than the BFI times (Par. 37, 39 and 72, “user terminal (UE) detects a beam failure. When, for example, Block Error Rates (BLER) of all of configured Beam Failure Detection Reference Signals (BFD-RSs) (BFD-RS resource configurations) are less than a threshold, the user terminal may detect an occurrence of a beam failure.”). 
Referring to claim 15, the combo of Matsumura/Islam discloses the method of claim 1, further comprising the step of transmitting mapping information between the plurality of services and at least one beam corresponding to each of the plurality of services or configuration information of the BFR parameter per service (Matsumura, Par. 240, “The mapping section 303 maps the downlink signal generated by the transmission signal generation section 302, on given radio resources based on the instruction from the control section 301, and outputs the downlink signal to each transmitting/receiving section 103.” Par. 260, “he mapping section 403 maps the uplink signal generated by the transmission signal generation section 402, on radio resources based on the instruction from the control section 401, and outputs the uplink signal to each transmitting/receiving section 203”). 
Referring to claim 16, the combo of Matsumura/Islam discloses the method of claim 1, wherein a plurality of antenna units are disposed to be mutually distributed to acquire variety of transmission and reception directions through physical distribution among the antenna units (Matsumura, FIG. 2A, 2B-10, Par. 229, “ Each transmission/reception antenna 101 can comprise an array antenna, for example. Each transmitting/receiving section 103 is configured to be able to apply single BF and multiple BF”. Par. 246, “The user terminal 20 includes pluralities of transmission/reception antennas 201, amplifying sections 202 and transmitting/receiving sections 203, a baseband signal processing section 204 and an application section 205.” Note that the figures show plurality of antenna units are disposed at the network side and the UE and distributed mutually to allow variety of transmission and reception directions through physical distribution among the antenna units ). 
Referring to claim 17, Matsumura discloses a device for performing radio link monitoring in a wireless communication system (Matsumura, Abstract, Par. 2, 61, “The user terminal (UE) may monitor the response signal . . . for Beam Failure Recovery (BFR) and a search space set for Beam Failure Recovery (BFR)”)), the device comprising:
a memory for storing a program (Par. 274-275, memory 102); and
a processor (Par. 246, user terminal 20 includes pluralities of transmission/reception antennas 201, amplifying sections 202 and transmitting/receiving sections 203, a baseband signal processing section 204  ) for performing BFR (Beam Failure Recovery) on the basis of the program stored in the memory (Par. 183, “beam failure recovery response configuration (e.g., Beam-failure-Recovery-Response-CORESET/Search space configuration) that is the higher layer parameter may be also configured to be associated with one TRP (e.g., serving TRP).”), wherein the processor configures the BFR parameter for each of a plurality of services on the basis of service attributes in accordance with the program stored in the memory (Par. 39, “Information related to Beam Failure Detection Reference Signals (BFD-RSs) such as indices, resources, the number, the number of ports and precoding of the reference signals, and information related to Beam Failure Detection (BFD) such as the above-described threshold may be configured (notified) to the user terminal (UE) by using a higher layer signaling. The information related to the Beam Failure Detection Reference Signals (BFD-RSs) may be referred to as information related to BFR resources”. Par. 183, “beam failure recovery response configuration (e.g., Beam-failure-Recovery-Response-CORESET/Search space configuration) that is the higher layer parameter may be also configured to be associated with one TRP (e.g., serving TRP).” Note that the Information related to Beam Failure Detection Reference Signals (BFD-RSs) such as indices, resources, the number, the number of ports and precoding of the reference signals, and information related to Beam Failure Detection (BFD) are equivalent to BFR parameter), and detects a beam failure for at least one beam corresponding to each service on the basis of a block error ratio (BLER) threshold value (Par. 8, “control section that detects a beam failure of a transmission/reception”. Par. 37, “the user terminal (UE) detects a beam failure”) (Par. 37, “When, for example, Block Error Rates (BLER) of all of configured Beam Failure Detection Reference Signals (BFD-RSs) (BFD-RS resource configurations) are less than a threshold, the user terminal may detect an occurrence of a beam failure”) and beam failure instance (BFI) times included in the BFR parameter (Par. 41, “When receiving a beam failure instance notification from the physical layer of the user terminal, the MAC layer of the user terminal (UE) may start a given timer. The given timer may be referred to as a beam failure detection timer. When receiving the beam failure instance notification a certain number of times (e.g., beamFailureInstanceMaxCount configured by RRC) or more until the given timer expires,” note that when the UE receives a beam failure instance (BFI), its MAC layer starts a timer for recovery. This is equivalent to BFI times included in the BFR parameter). 
Matsumura is not relied on the UE supporting a sidelink.
However, UEs supporting a sidelink is common in the art, as one skilled in the art would appreciate, as shown below by ISLAM.
In an analogous art, ISLAM discloses a UE supporting a sidelink (Par. 44, “a physical sidelink broadcast channel (PSBCH), a physical sidelink discovery channel (PSDCH), a physical sidelink shared channel (PSSCH), and a physical sidelink control channel (PSCCH).”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Matsumura by incorporating the teachings of Islam so that the beam failure recovery procedure and its benefits outlined in Matsumura would be applied to D2D or sidelink communication and allow two UEs to perform Beam discovery detection and overcome it. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2021/0282168) and further in view of ISLAM (US 2018/0138962) and further in view of SON (US 20190306920)
   Referring to claim 14, the combo of Matsumura/Islam discloses method of claim 1, but not relied on for wherein in the case that the UE transmits at least one beam from a first band of 6Ghz or more, control information related to management of at least one beam is received from a second band less than 6Ghz.
	However, one skilled in the art recognizes that using different frequency bands in transmission and reception is common and performed purposefully to prevent interference. The choice of above and below 6 GHz is a design choice based on available technology, as shown by SON.
	SON discloses UE transmits at least one beam from a first band of 6 Ghz or more, control information related to management of at least one beam is received from a second band less than 6Ghz (Par. 66, “a transmit/receive module using a frequency band of 6 GHz or more and a transmit/receive module using a frequency band of 6 GHz or less”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combinatin by incorporating the teachings of SON so that the different frequencies in transmission and reception and thereby avoiding interference. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2021/0282168) and further in view of ISLAM (US 2018/0138962) and further in view of Heo (US 20170059713).
Referring to claim 18, the combo of Matsumura/Islam discloses device of claim 17, but is silent on wherein the processor receives a user input and switches a driving mode of a vehicle related to the device from an autonomous driving mode to a manual driving mode or vice versa.
Heo discloses a processor receives a user input and switches a driving mode of a vehicle related to the device from an autonomous driving mode to a manual driving mode or vice versa (Par. 45, “the vehicle may be switched between the manual mode and the autonomous driving mode based on user input”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Heo so that the vehicle would allow multiple driving modes and the modes can be easily changed. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Allowable Subject Matter

Claim(s) 4, 5 AND 7-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations: “wherein the BLER threshold value is set to a relatively low value with respect to services of high priority among the plurality of services”, “wherein the BFI times is set to a relatively low value with respect to services of high priority among the plurality of services”,  “wherein the preset time is set to a low value with respect to services of high priority among the plurality of services”, “comprising the step of discovering new beam for a service corresponding to at least one beam in which the beam failure is detected, among the plurality of services, on the basis of a preset measurement threshold included in the BFR parameter”, “wherein the BFR parameter further includes information on an interference level allowed for at least one beam corresponding to another service based on discovery of new beam for one service among the plurality of services”, “wherein the allowed interference level is relatively set among the plurality of services on the basis of priority of each of the plurality of services”, “wherein the preset measurement threshold is set to a high value with respect to services of high priority among the plurality of services”, “wherein the preset measurement threshold includes a threshold value for at least one of RSRQ (Reference Signal Received Quality) and RSRP (Reference Signal Received Power)” and “wherein in the case that the UE performs sidelink communication through PCS interface with another UE, the UE reports first control information related to management of at least one beam related to the PCS interface to a BS, and the BS transmits second control information based on the reported first control information to another UE through UU interface”, as in claims 4, 5 AND 7-13 respectively, along with the limitations of the intermediate and base claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/               Primary Examiner, Art Unit 2644